           Case 4:18-cv-00316-MW-MJF Document 42 Filed 09/17/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF FLORIDA
                              TALLAHASSEE DIVISION

CHRISTOPHER DUCHARME,

           Plaintiff,
v.                                                              Case No. 4:18cv316-MW/MJF

CENTURION, et al.,

     Defendants.
___________________________/

                             ORDER ACCEPTING AND ADOPTING
                              REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 41. Upon consideration, no objections having

been filed by the parties,1

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “This action is DISMISSED

without prejudice for Plaintiff’s failure to comply with the Court’s orders and failure

to prosecute.” The Clerk shall also close the file.

          SO ORDERED on September 17, 2020.

                                                       s/ MARK E. WALKER
                                                       Chief United States District Judge

1
    Plaintiff was released from the Florida Department of Corrections on June 1, 2020.
